Citation Nr: 0932474	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain of the hips, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for stomach problems, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal 
problems, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for sleep problems, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from December 1990 to 
May 1991, during which time he served in the Southwest Asia 
theater of operations.  Prior to that service, he served in 
the Air Force Reserves beginning from April 1975, with a 
total of 9 months and 20 days of additional active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.



FINDINGS OF FACT

1.  The Veteran does not have a disability or an undiagnosed 
illness manifested by muscle and joint pain of the hips.

2.  The Veteran does not have chronic fatigue syndrome or a 
disability or an undiagnosed illness manifested by chronic 
fatigue.

3.  The Veteran does not have a disability or an undiagnosed 
illness manifested by shortness of breath.

4.  The Veteran does not have a disability or an undiagnosed 
illness manifested by stomach problems.

5.  The Veteran does not have irritable bowel syndrome.

6.  The Veteran does not have a disability or an undiagnosed 
illness manifested by gastrointestinal problems.

7.  The Veteran does not have a disability or an undiagnosed 
illness manifested by headaches.

8.  The Veteran does not have a disability or an undiagnosed 
illness manifested by sleep problems.

9.  The Veteran does not have psychiatric disability, to 
include PTSD.


CONCLUSIONS OF LAW

1.  Muscle and joint pain of the hips, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

2.  Chronic fatigue, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

3.  Shortness of breath, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

4.  Stomach problems, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

5.  Irritable bowel syndrome, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

6.  Gastrointestinal problems, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

7.  Headaches, including as due to an undiagnosed illness, 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2008). 

8.  Sleep problems, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008). 

9.  Psychiatric disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the February 2007 
adjudication of his claims, VA provided the Veteran with the 
contemplated notice in a May 2006 correspondence.  That 
correspondence provided him with an attachment advising him 
of the specific factors relevant to establishing claims based 
on undiagnosed illnesses.  A November 2006 correspondence 
requested that he provide further information regarding his 
claims.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Veteran 
has not at any point identified any VA, private or other 
records pertinent to his claims.  Nor does the record suggest 
the existence of any such records.  VA has obtained the 
service treatment records for his active service and service 
in the Reserves.  In light of this, the Board finds that VA's 
duty to assist the Veteran in obtaining outstanding records 
has been fulfilled.  38 U.S.C.A. § 5103A.
As to VA examination of the Veteran, the record reflects that 
the RO attempted to schedule him for such examinations four 
times in connection with this appeal.  He was unable to 
attend the first examination in September 2006 purportedly 
because he had to take his child to school that day.  He was 
unable to attend the second examination in January 2007 
because, he maintains, he never received notice of the new 
appointment; the Board notes that he first notified VA of the 
change in address in April 2007.  He failed to report for the 
third examination in September 2007 because of a conflict 
with a court appearance that he advised VA of the day of the 
examination.  He requested rescheduling of the examination, 
but once again failed to report for the fourth examination in 
November 2007.  He did not provide an explanation for his 
failure to report for this last examination, and did not 
request another examination..
The record reflects that following his November 2007 
examination, the representative requested that the Veteran be 
rescheduled for VA examination in connection with his claims, 
but apparently based this request on his misunderstanding 
that the last examination the Veteran missed was the one 
scheduled for September 2007.  (The Veteran had requested 
that the September 2007 examination be rescheduled.).  As 
already noted, however, VA in fact did attempt to comply with 
the Veteran's request for yet another rescheduling of the 
examination, but he failed once more to report in November 
2007.  The Veteran did not request rescheduling of the 
November 2007 examination.
Under the facts of this case, the Board finds that VA has 
complied with any duty to assist the Veteran with respect to 
obtaining a VA examination.  The Board first points out that 
neither a VA examination nor a VA opinion was necessary in 
the first place.  In this regard, the Board notes that there 
is no evidence, lay or medical, of current disability or of 
an undiagnosed illness.  There is in fact no post-service 
medical evidence (nor has the Veteran identified the 
existence of any such evidence), and the Veteran himself has 
not alleged that he currently has the claimed disabilities or 
undiagnosed illnesses, or even that he had them at the time 
he filed his claims in March 2006.  He has only requested 
compensation for the claimed disorders, and has provided no 
information whatsoever concerning the nature of the 
disorders, when they began or whether they are currently 
present.  Although VA has a duty to liberally construe a 
Veteran's submissions, this does not extend to speculating as 
to what the Veteran might have said had he cooperated in 
providing basic information about his claimed disorders, as 
was requested on several occasions during the course of the 
appeal. 
There likewise is no evidence suggesting a link between any 
claimed disorder and service.  The Veteran has provided no 
information suggesting that he has experienced muscle and 
joint pain, chronic fatigue, shortness of breath, stomach 
problems, irritable bowel syndrome, gastrointestinal 
problems, headaches, psychiatric disability, or sleep 
problems in service, or continuously since service.  Nor, as 
to the allegation that his symptoms may be due to undiagnosed 
illnesses, has he even indicated that he currently 
experiences the symptoms, or suggested that the symptoms or 
illness is chronic in nature.  Under these circumstances, the 
Board finds that VA need not provide the Veteran with an 
examination or obtain an opinion.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).
In any event, even were such an examination or opinion 
necessary, VA has fulfilled any commitment to provide one.  
The Veteran has been afforded four opportunities to attend a 
VA examination, but he has frustrated VA's efforts in each 
instance.  He missed two for personal reasons the Board finds 
do not constitute good cause (dropping off his child and a 
conflict with a court appearance he likely should have known 
about well before the day of the examination).  He missed a 
third because he had moved without timely advising VA of a 
change in address.  He failed to report for the fourth, and 
last, examination for reasons which remain unknown.  The 
Veteran has evidenced a clear pattern of failing to report 
without adequate explanation.  As the Veteran and his 
representative should be aware, the duty to assist is not a 
one way street.  Given the Veteran's failure to report for 
four examinations without good cause, and as in any event he 
provided no explanation whatsoever for his failure to report 
for the last VA examination in November 2007, the Board finds 
that VA more than met any duty to schedule him for a VA 
examination.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Under 38 C.F.R. § 3.317 (2008), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. § 3.317(a)(2)(i) (2008).
The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2008).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2008). The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.
Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
The Veteran contends that service connection is warranted for 
the disorders at issue.  He has provided no information as to 
the nature of the referenced disorders, when they arose, or 
whether he currently has the disorders.  In May 2006 
correspondence the RO advised the Veteran of the information 
and evidence relevant to establishing his claims on a direct 
basis, and also on the basis of undiagnosed illness.  The RO 
also requested information concerning the stressor events he 
believed led to his PTSD, and repeated this request in 
November 2006 correspondence; the Veteran has not responded 
to the RO's requests for information on his claimed 
disorders.

Service treatment records for his service in the Reserves and 
on active duty show that on an examination apparently 
conducted while in the Reserves, he reported a history of 
stomach, liver or intestinal trouble, as well as depression 
or excessive worry.  He explained that he had difficulty with 
breathing through his nose since age 14, but denied any 
shortness of breath.  As to his stomach pain, he reported 
that it was associated with stress since 1984, and that he 
self-treated his symptoms with antacids.  He explained that 
he had excessive worry associated with job stress.  At a 
February 1979 annual examination, he reported a history of 
headaches.  A February 1987 entry in the service reports 
documents his report of symptoms including headaches and sore 
throat, which were attributed to a viral syndrome.  The 
report of his December 1990 entrance examination for active 
duty showed no pertinent physical findings.  A January 1991 
entry in the service records documents complaints of sinus 
congestion with headaches; he was diagnosed as having 
sinusitis.  An April 1991 entry notes treatment for groin 
pain and dysuria attributed to a suspected sexually 
transmitted disease.

There is no post-service medical evidence of any type on 
file.  The Veteran has not indicated that any such records 
exist.  The only post-service evidence on file consists of 
the Veteran's statements.  As already noted, he does not 
address the nature of his claimed disorders, their duration, 
or their current manifestations.  He has only indicated that 
he desires compensation for the disorders.

The service treatment records are entirely silent for any 
reference to muscle or joint pain of the hips, chronic 
fatigue, shortness of breath, or sleep problems.  The records 
document complaints centered around the groin, but do not 
suggest that the complaints represented stomach or 
gastrointestinal problems, or irritable bowel syndrome.  
Although the Veteran was treated for headaches in service, 
the headaches were associated with viral syndromes; a chronic 
headache disorder was not identified.  The references to 
anxiety were associated by him with stress from a job, but 
the Veteran did not suggest that the stress was associated 
with his service in the Reserves.  The reference to stomach 
problems from stress, again, was not suggested by the Veteran 
to have been related to service in the Reserves.

More importantly, there is no post-service evidence of any of 
the claimed disorders.  The record is devoid of any medical 
evidence of the disorders, and the only lay evidence, namely 
the Veteran's statements, do not provide any information as 
to the current existence of the disorders or any symptoms 
associated therewith.  Although appellants may, in some 
instances, be competent to provide a diagnosis, see Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and are 
competent to report symptoms, see Barr v. Nicholson, 21 Vet. 
App. 303 (2007), in this case the Veteran has done neither.  
He has been remarkably silent with respect to indicating 
whether he has had the claimed disorders, or symptoms 
thereof, at any point since filing his claim.  He has only 
requested compensation for the disorders, and the Board does 
not impute from his sparse statements an allegation by him 
that he currently has the claimed disorders or even that he 
has undiagnosed illnesses manifested by the claimed 
disorders.  

In short, there is no competent or credible post-service 
evidence of disorders or undiagnosed illnesses manifested by 
muscle and joint pain of the hips, chronic fatigue, shortness 
of breath, stomach problems, irritable bowel syndrome, 
gastrointestinal problems, headaches, psychiatric disability, 
or sleep problems.  In the absence of evidence that the 
claimed conditions have been present at any point since the 
filing of the claims, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
for service connection therefore are denied.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for muscle and joint pain 
of the hips, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for stomach problems, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for gastrointestinal 
problems, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep problems, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


